DETAILED ACTION
Introduction
This Final Office Action is in response to amendments and remarks field on August 24, 2022, for the application with serial number 16/946,383.
 
Claims 1, 8, and 15 are amended. 
Claims 1-20 are pending.


Response to Remarks/Amendments
35 USC §101 Rejections 
The Applicant traverses the rejection of the claims as being directed to an ineligible abstract idea, contending that the ‘big data’ aspects of the claims are inherent in the claims.  The Examiner respectfully disagrees.  The claims do not recite any features particular to big data, and a big data solution is not provided in the claims or specification.  The recited method does not include any particular element confining the solution to big data.  Statistical significance may be calculated for data sets of any size.  
The Applicant further submits that the present claims could not be performed in the human mind.  See Remarks p. 12.  In response, the Examiner points out that the present claims have been characterized as a certain method of organizing human activity.  Essentially, the claims recite steps that could be performed mentally or on paper.  The use of a computer as a tool for performing repetitive calculations is well-understood, routine, and conventional.  See MPEP §2106.05(d)[II].  
The Applicant additionally contends that identification of pertinent information is not a personal behavior.  See Remarks p. 13.  The Examiner respectfully disagrees.  The claims essentially recite steps that a human being could follow to identify statistically significant explanatory variables.  
The Applicant additionally points to MPEP §2106.04(a)(2) and concludes that the present claims are not a method for human activity because the identified abstract idea is not on the list.  In response, the Examiner points out that the list in MPEP §2106.04(a)(2) is a list of examples.  Examples, by definition, are non-exhaustive.  The absence of the presently identified abstract idea on the list does not imply eligibility.  The Examiner disagrees with the Applicant that the claims recite a practical application of the abstract idea.  The claims recite steps for determining significant factors for increasing sales.  Identification of factors is not a practical application.  The claims do not recite a process that improves a technology or technical field.  Instead, the claims are directed to a method for analysis of business data to affect a business outcome.
For essentially the same reasons provided, above, the present claims do not provide significantly more than an abstract idea; contrary to the Applicant’s assertions on pp. 14-15 of the Remarks.  Using data to make business decisions does not provide a practical application or significantly more.
The rejection for lack of subject matter eligibility is accordingly maintained.  
35 USC §103 Rejections 
Amendments to independent claims 8 and 15 changed the scope of the claims, necessitating further search and consideration of the prior art.  A new search returned the High reference, cited in the rejection of claims 8 and 15, below.
In light of the newly cited reference, the Applicant’s arguments with respect to the claim 8 and 15 rejections is moot.
The Applicant further suggests that the Swaminathan reference is deficient, because it includes a reporting frequency, aggregation type, and thresholds.  See Remarks p. 18.  The Examiner respectfully disagrees.  Having these extra features does not make the reference deficient.  The Swaminathan reference teaches the elements to which it is mapped – namely the claimed ‘aggregate fact value’ (see claim 1) as an ‘aggregated value’ (see ¶[0147]) of Swaminathan.  The mere fact that this value may be included in a report at a certain frequency, aggregation type, and threshold does not render the teachings deficient.   The Examiner additionally notes that not all of the elements identified in part (C) of the present remarks (p. 10) are included in independent claim 1.  Namely, a sales quantum is not claimed.
The rejection of the dependent claims stands or falls with the rejection of the independent claims.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-20 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-20 are all directed to one of the four statutory categories of invention, the claims are directed to identifying pertinent information (as evidenced by exemplary claim 1; “identifying a set of dimensions having more variation as containing pertinent information”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  Mathematical concepts, such as mathematical relationships and formulas, are also ineligible abstract ideas.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include:  “selecting a data set;” “generating a respective aggregate fact value;” “computing variation among aggregate fact values;” and “identifying a set of dimensions having more variation as containing pertinent information for further examination.”  The steps are all steps for data manipulation related to the abstract idea of identifying pertinent information that, when considered alone and in combination, are part of the abstract idea of identifying pertinent information.  The dependent claims further recite steps for data manipulation and data reporting (see claims 2-7, 9-14, and 16-20) that are part of the abstract idea of identifying pertinent information.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes calculating statistical variations in data sets to determine statistical dependence and correlation.  
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a digital processing system and business intelligence system in independent claims 1, 8, and 15.  A server is additionally recited in claim 15). The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (a digital processing system and business intelligence system in independent claims 1, 8, and 15.  A server is additionally recited in claim 15) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to Haas et al. (hereinafter ‘HAAS’) in view of Light, Richard J., and Barry H. Margolin. “An Analysis of Variance for Categorical Data.” Journal of the American Statistical Association, vol. 66, no. 335, 1971, pp. 534–544. JSTOR, www.jstor.org/stable/2283520. Accessed 7 Sept. 2021 (hereinafter ‘LIGHT’) and US 20090265209 A1 to Swaminathan et al. (hereinafter ‘SWAMINATHAN’).

Claim 1 (Currently Amended)
HAAS discloses a method performed in a digital processing system (see abstract; a computer system), said method comprising: selecting a data set containing a plurality of data points collected in a business intelligence (BI) system (see abstract; a computer system)  over a time grain of interest, each data point specifying an individual fact value for a respective combination of members (see claims 1 and 2; a plurality of metric streams with data observed at some point in time), wherein said individual fact value represents a consolidated value for a time duration generated from elemental values, said time grain comprised of a sequence of sub-durations of duration equaling said time duration (see again claim 1 and 2; a subset of the plurality of sets of metric streams observed at some point in time). 
HAAS does not specifically disclose, but LIGHT discloses, each member representing a respective category in a corresponding dimension of a plurality of dimensions said plurality of dimensions comprising at least three dimensions and each dimension comprising at least two members (see p. 534, a set of categorical responses for multiple categories.  Although we present here results for two-dimensional contingency tables, the method is being extended to tables of higher dimensionality.  Categorical data represented in different dimensions expressed in quantitative measurements); 
generating a respective aggregate fact value over said time grain for each member of the respective combination of members of each dimension of said plurality of dimensions , as a key performance indicator (KPI) metric (see p. 534; Calculate X̅ and/or SS according to equation 2.1, where X̅  the method is being extended to tables of higher dimensionality.  See also p. 541; various data for simulations).
HAAS further discloses of a corresponding KPI (see ¶[0004]-[0005]; performance measurement data or metric streams).
HAAS does not specifically disclose, but SWAMINATHAN discloses, wherein the respective aggregate fact value for a specific member equals the sum of individual fact values of said sequence of sub-durations comprised in said time grain, for the specific member  (see ¶[0147]; a reporting period defines a time period and aggregation period over which metric data for a particular metric is to be monitored, and a mathematical method (e.g., sum) for calculating an aggregated value from the metrics events during the aggregation threshold).
HAAS does not specifically disclose, but LIGHT discloses, computing a respective variation metric for each dimension, wherein the variation metric for a particular dimension quantifies a variation among aggregate fact values of members only for the particular dimension (see again p. 534; calculate variation SS according to equation 2.1). 
HAAS further discloses identifying a set of dimensions having higher variation metrics as containing pertinent information in said time grain of interest for further examination to improve said KPI (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis), wherein individual fact values for all of said plurality of data points represent values measures for a single aspect based on which said KPI of interest is defined (see ¶[0004]-[0005]; performance measurement data or metric streams).
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  SWAMINATHAN discloses a reporting frequency for key indicators that includes a count or sum of metric events during an aggregation period.  It would have been obvious to include the reporting frequency for key indicators as taught by SWAMINATHAN in the system executing the method of HAAS with the motivation to monitor and report on data streams.  

Claim 2 (Previously Presented)
The combination of HAAS, LIGHT, and SWAMINATHAN discloses the method as set forth in claim 1.
HAAS does not specifically disclose, but LIGHT discloses, wherein said variation metric for each dimension is based on a difference between the largest aggregate fact value and the smallest aggregate fact value for respective members in that dimension (see p. 534; calculate variation SS according to equation 2.1.  One way of thinking of variation is a departure of a set of observations from their mean.  Examiner Note: by measuring the departure from the mean for a set of values, the difference between the largest and smallest value in the set is taken into account). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claims 8, 10, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to Haas et al. (hereinafter ‘HAAS’) in view of Light, Richard J., and Barry H. Margolin. “An Analysis of Variance for Categorical Data.” Journal of the American Statistical Association, vol. 66, no. 335, 1971, pp. 534–544. JSTOR, www.jstor.org/stable/2283520. Accessed 7 Sept. 2021 (hereinafter ‘LIGHT’) and US 20170278053 A1 to High et al. (hereinafter ‘HIGH’).

Claim 8 (Currently Amended)
HAAS discloses a non-transitory machine readable medium storing one or more sequences of instructions (see ¶[0053]-[0054]; a computer-readable medium providing program code), wherein execution of said one or more instructions by one or more processors contained in a digital processing system (see ¶[0019]; a server device with a processor) enables the digital processing system to perform the actions of 
selecting a data set containing a plurality of data points collected in a business intelligence (BI) system (see abstract; a computer system) over a time grain of interest, each data point specifying an individual fact value for a respective combination of members (see claims 1 and 2; a plurality of metric streams with data observed at some point in time), wherein said individual fact value represents a consolidated value for a time duration generated from elemental values, said time grain comprised of a sequence of sub-durations of duration equaling said time duration (see again claim 1 and 2; a subset of the plurality of sets of metric streams observed at some point in time).
HAAS does not specifically disclose, but LIGHT discloses, each member representing a respective category in a corresponding dimension of a plurality of dimensions (see p. 534, categorical data represented in different dimensions expressed in quantitative measurements), each plurality of dimensions comprising at least three dimensions and each dimension comprising at least two members (see p. 534, a set of categorical responses for multiple categories.  Although we present here results for two-dimensional contingency tables, the method is being extended to tables of higher dimensionality.  Categorical data represented in different dimensions expressed in quantitative measurements). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.
HAAS does not specifically disclose, but HIGH discloses, generating a respective aggregate fact value over said time grain for each member of the respective combination of members of each dimension of said plurality of dimensions as a key performance indicator (KPI) metric of a corresponding KPI, wherein the respective aggregate fact value for a specific member equals the sum of individual fact values of said sequence of sub-durations comprised in said time grain, for the specific member (see ¶[0052]-[0053] and Fig. 4; a subset of selection criteria that includes a holiday.  Sales data for the product in a 12 day period including one event and an event subset), 
computing a respective variation metric for each dimension, wherein the variation metric for a particular dimension quantifies a variation among aggregate fact values of members only for the particular dimension  (see ¶[0060] and Fig. 4; a series a(j) indicates a sales spike at j=3 when compared to b(j) based on a statistically significant variation among the data.  The selection criteria of events in a(j) indicates statistically significant criteria); identifying a set of dimensions having higher variation metrics as containing pertinent information in said time grain of interest for further examination to improve said KPI (see again ¶[0060] and Fig. 4; a series a(j) indicates a sales spike at j=3 when compared to b(j) based on a statistically significant variation among the data.  The selection criteria of events in a(j) indicates statistically significant criteria.  See also ¶[0003], [0015], and [0060]; take advantage of increases in demand for associated goods), wherein individual fact values for all of said plurality of data points represent values measure for a single aspect based on which said KPI of interest is defined (see abstract; sales volume).
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  HIGH discloses even-based sales prediction that measures sales volumes for periods of time where events are occurring and compares them to other times to determine significant events that increase sales.  It would have been obvious to include the test for statistical significance as taught by HIGH in the system executing the method of HAAS with the motivation to determine factors that affect outcomes and manipulate said outcomes.

Claim 10 (Previously Presented)
The combination of HAAS LIGHT, and HIGH discloses the non-transitory machine readable medium as set forth in claim 8.
HAAS does not specifically disclose, but LIGHT discloses, wherein said variation metric for each dimension is based on a difference between the largest aggregate fact value and the smallest aggregate fact value for respective members in that dimension (see p. 534; calculate variation SS according to equation 2.1.  One way of thinking of variation is a departure of a set of observations from their mean.  Examiner Note: by measuring the departure from the mean for a set of values, the difference between the largest and smallest value in the set is taken into account). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claim 15 (Currently Amended)
HAAS discloses a server system comprising: a random access memory (RAM) to store instructions (see ¶[0053]-[0054]; a computer-readable medium providing program code); one or more processors to retrieve said instructions and execute said instructions (see ¶[0019]; a server device with a processor), wherein execution of said instructions causes said server system to perform the actions of: 
selecting a data set containing a plurality of data points collected in a business intelligence (BI) system (see abstract; a computer system) over a time grain of interest, each data point specifying an individual fact value for a respective combination of members (see claims 1 and 2; a plurality of metric streams with data observed at some point in time), wherein said individual fact value represents a consolidated value for a time duration generated from elemental values, said time grain comprised of a sequence of sub-durations of duration equaling said time duration (see again claim 1 and 2; a subset of the plurality of sets of metric streams observed at some point in time).
HAAS does not specifically disclose, but LIGHT discloses, each member representing a respective category in a corresponding dimension of a plurality of dimensions (see p. 534, categorical data represented in different dimensions expressed in quantitative measurements), said plurality of dimensions comprising at least three dimensions and each dimension comprising at least two members (see p. 534, a set of categorical responses for multiple categories.  Although we present here results for two-dimensional contingency tables, the method is being extended to tables of higher dimensionality.  Categorical data represented in different dimensions expressed in quantitative measurements). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.
HAAS does not specifically disclose, but HIGH discloses, generating a respective aggregate fact value over said time grain for each member of the respective combination of members of each dimension of said plurality of dimensions as a key performance indicator (KPI) metric of a corresponding KPI, wherein the respective aggregate fact value for a specific member equals the sum of individual fact values of said sequence of sub-durations comprised in said time grain, for the specific member (see ¶[0052]-[0053] and Fig. 4; a subset of selection criteria that includes a holiday.  Sales data for the product in a 12 day period including one event and an event subset), 
computing a respective variation metric for each dimension, wherein the variation metric for a particular dimension quantifies a variation among aggregate fact values of members only for the particular dimension  (see ¶[0060] and Fig. 4; a series a(j) indicates a sales spike at j=3 when compared to b(j) based on a statistically significant variation among the data.  The selection criteria of events in a(j) indicates statistically significant criteria). 
HAAS further discloses identifying a set of dimensions having higher variation metrics as containing pertinent information in said time grain of interest for further examination to improve said KPI (see again ¶[0060] and Fig. 4; a series a(j) indicates a sales spike at j=3 when compared to b(j) based on a statistically significant variation among the data.  The selection criteria of events in a(j) indicates statistically significant criteria.  See also ¶[0003], [0015], and [0060]; take advantage of increases in demand for associated goods), wherein individual fact values for all of said plurality of data points represent values measure for a single aspect based on which said KPI of interest is defined (see abstract; sales volume).
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  HIGH discloses even-based sales prediction that measures sales volumes for periods of time where events are occurring and compares them to other times to determine significant events that increase sales.  It would have been obvious to include the test for statistical significance as taught by HIGH in the system executing the method of HAAS with the motivation to determine factors that affect outcomes and manipulate said outcomes.

Claim 17 (Previously Presented)
The combination of HAAS, LIGHT, and HIGH discloses the server system as set forth claim 15.
HAAS does not specifically disclose, but LIGHT discloses, wherein said variation metric for each dimension is based on a difference between the largest aggregate fact value and the smallest aggregate fact value for respective members in that dimension (see p. 534; calculate variation SS according to equation 2.1.  One way of thinking of variation is a departure of a set of observations from their mean.  Examiner Note: by measuring the departure from the mean for a set of values, the difference between the largest and smallest value in the set is taken into account). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes selecting data streams having the highest measure of statistical dependency.  LIGHT discloses an analysis of variance of data that includes testing a hypothesis of independence by calculating variation among data to determine dependencies (see abstract and p. 540-542).  It would have been obvious to calculation variations as taught by LIGHT in the system executing the method of HAAS with the motivation to test the dependence of variables and determine anomalies.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to HAAS et al. in view of LIGHT and US 20090265209 A1 to SWAMINATHAN et al. as applied to claims 1 and 2 above, and further in view of US 2017/0212668 A1 to Shah et al. (hereinafter ‘SHAH’).

Claim 3 (Previously Presented)
The combination of HAAS, LIGHT, and SWAMINATHAN discloses the method as set forth in claim 2.
The combination of HAAS, LIGHT, and SWAMINATHAN does not specifically disclose, but SHAH discloses, wherein said variation metric is computed by dividing the difference by a normalization value, wherein the normalization value is the square root of the sum of the squares of the aggregate fact values of that dimension (see ¶[0285]; generate normalized energy usage statistics based on a coefficient of variation of root mean square error). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes normalizing the data (see claims 1 and 2).  SHAH discloses normalization of statistical information including a coefficient of variation of root mean square error.  It would have been obvious to include the normalization of data as taught by SHAH in the system executing the method of HAAS with the motivation to normalize data in data streams.

Claim 4 (Previously Presented)
The combination of HAAS, LIGHT, SWAMINATHAN, and SHAH discloses the method as set forth in claim 3.
HAAS further discloses wherein said identifying comprises: sorting the plurality of dimensions based on the respective variation metrics (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis); and 
picking the dimension with the highest variation as containing most pertinent information for further examination of the KPI (see again abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to HAAS et al. in view of LIGHT and US 20090265209 A1 to SWAMINATHAN et al. as applied to claims 1 and 2 above, and further in view of US 10614091 B1 to Kapoor et al. (hereinafter ‘KAPOOR’).

Claim 5 (Original)
The combination of HAAS, LIGHT, and SWAMINATHAN discloses the method as set forth in claim 2.
The combination of HAAS, LIGHT, and SWAMINATHAN does not specifically disclose, but KAPOOR discloses, wherein said method is performed in a business intelligence (BI) application, operating in conjunction with a data warehouse comprising a schema specifying said plurality of dimensions for said plurality of data points (see col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions), said method further comprising: 
examining said schema to determine said plurality of dimensions and said members for each dimension, whereby said set of dimensions are identified without requiring user input to specify said plurality of dimensions or members therein (see again col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions.  A formula is executed to provide a daily history of KPI values qualified by the relevant dimensions).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes executing a formula to provide a history of relevant values and dimensions.  It would have been obvious to include the formula as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Claim 6 (Original)
The combination of HAAS, LIGHT, SWAMINATHAN, and KAPOOR discloses the method as set forth in claim 5.
HAAS does not specifically disclose, but KAPOOR discloses, further comprising repeating for each KPI of a plurality of KPIs said selecting, said generating, said computing and said identifying to identify a respective dimension for each KPI, said method further comprising: displaying all of said respective dimensions on a dashboard for viewing by a user (see col 1, ln 14-38; the key performance indicators and dimension values are part of reports/dashboards and typically stored in a single table within the same operational database instance).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes reporting values in dashboards.  It would have been obvious to include the dashboards as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Claim 7 (Previously Presented)
The combination of HAAS, LIGHT, SWAMINATHAN, and KAPOOR discloses the method as set forth in claim 6.
HAAS does not specifically disclose, but KAPOOR discloses, wherein said KPI is total sales value (see col 7, ln 45-col 8, ln 4; total revenue or sales).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes revenue and sales data.  It would have been obvious to include the revenue and sales data as taught by KAPOOR in the system executing the method of HAAS with the motivation to analyze revenue and sales metrics and determine anomalies in a data stream.  

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to HAAS et al. in view of LIGHT and US 20170278053 A1 to HIGH as applied to claim 8 above, and further in view of US 10614091 B1 to Kapoor et al. (hereinafter ‘KAPOOR’).

Claim 9 (Previously Presented)
The combination of HAAS, LIGHT, and HIGH discloses the non-transitory machine readable medium as set forth in claim 8.
The combination of HAAS, LIGHT, and HIGH does not specifically disclose, but KAPOOR discloses, wherein each of said individual fact values is a corresponding sales value, wherein said KPI is one of total sales value in said time grain or a percentage change of sales in said time grain compared to those in a prior time grain (see col 7, ln 45-col 8, ln 4; total revenue or sales).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes revenue and sales data.  It would have been obvious to include the revenue and sales data as taught by KAPOOR in the system executing the method of HAAS with the motivation to analyze revenue and sales metrics and determine anomalies in a data stream.  

Claim 16 (Previously Presented)
The combination of HAAS, LIGHT, and HIGH discloses the server system as set forth in claim 15.
The combination of HAAS, LIGHT, and HIGH does not specifically disclose, but KAPOOR discloses, wherein each of said individual fact values is a corresponding sales value, wherein said KPI is one of total sales value in said time grain or a percentage change of sales in said time grain compared to those in a prior time grain (see col 7, ln 45-col 8, ln 4; total revenue or sales).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes revenue and sales data.  It would have been obvious to include the revenue and sales data as taught by KAPOOR in the system executing the method of HAAS with the motivation to analyze revenue and sales metrics and determine anomalies in a data stream.  

Claims 11, 12, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to HAAS et al. in view of LIGHT and US 20170278053 A1 to HIGH as applied to claims 8 and 9 above, and further in view of US 2017/0212668 A1 to Shah et al. (hereinafter ‘SHAH’).

Claim 11 (Previously Presented)
The combination of HAAS, LIGHT, and HIGH discloses the non-transitory machine readable medium as set forth in claim 9.
The combination of HAAS, LIGHT, and HIGH does not specifically disclose, but SHAH discloses, wherein said variation metric is computed by dividing the difference by a normalization value, wherein the normalization value is the square root of the sum of the squares of the aggregate fact values of that dimension (see ¶[0285]; generate normalized energy usage statistics based on a coefficient of variation of root mean square error). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes normalizing the data (see claims 1 and 2).  SHAH discloses normalization of statistical information including a coefficient of variation of root mean square error.  It would have been obvious to include the normalization of data as taught by SHAH in the system executing the method of HAAS with the motivation to normalize data in data streams.

Claim 12 (Previously Presented)
The combination of HAAS, LIGHT, HIGH, and SHAH discloses the non-transitory machine readable medium as set forth in claim 11.
HAAS further discloses wherein said identifying comprises: sorting the plurality of dimensions based on the respective variations (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis); and 
picking the dimension with the highest variation metric as containing most pertinent information for further examination of the KPI (see again abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).

Claim 18 (Previously Presented)
The combination of HAAS, LIGHT, and HIGH discloses the server system as set forth claim 16.
The combination of HAAS, LIGHT, and HIGH does not specifically disclose, but SHAH discloses, wherein said variation metric is computed by dividing the difference by a normalization value, wherein the normalization value is the square root of the sum of the squares of the aggregate fact values of that dimension (see ¶[0285]; generate normalized energy usage statistics based on a coefficient of variation of root mean square error). 
HAAS discloses a method for monitoring dependent metric streams for anomalies that includes normalizing the data (see claims 1 and 2).  SHAH discloses normalization of statistical information including a coefficient of variation of root mean square error.  It would have been obvious to include the normalization of data as taught by SHAH in the system executing the method of HAAS with the motivation to normalize data in data streams.

Claim 19 (Previously Presented)
The combination of HAAS, LIGHT, HIGH, and SHAH discloses the server system as set forth in claim 18.
HAAS further discloses wherein said identifying comprises: sorting the plurality of dimensions based on the respective variation metrics (see abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis); and 
picking the dimension with the highest variation metric as containing most pertinent information for further examination of the KPI (see again abstract; select a quantity of sets of dependent metric streams having a highest statistical dependency based on a statistical dependency measure analysis).

Claims 13, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0271664 A1 to HAAS et al. in view of LIGHT and US 20170278053 A1 to HIGH as applied to claim 10 above, and further in view of US 10614091 B1 to Kapoor et al. (hereinafter ‘KAPOOR’).

Claim 13 (Original)
The combination of HAAS, LIGHT, and HIGH discloses the non-transitory machine readable medium as set forth in claim 10.
The combination of HAAS, LIGHT, and HIGH does not specifically disclose, but KAPOOR discloses, wherein said method is performed in a business intelligence (BI) application, operating in conjunction with a data warehouse comprising a schema specifying said plurality of dimensions for said plurality of data points (see col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions), said method further comprising: 
examining said schema to determine said plurality of dimensions and said members for each dimension, whereby said set of dimensions are identified without requiring user input to specify said plurality of dimensions or members therein (see again col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions.  A formula is executed to provide a daily history of KPI values qualified by the relevant dimensions).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes executing a formula to provide a history of relevant values and dimensions.  It would have been obvious to include the formula as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Claim 14 (Original)
The combination of HAAS, LIGHT, HIGH, and KAPOOR discloses the non-transitory machine readable medium as set forth in claim 13.
HAAS does not specifically disclose, but KAPOOR discloses, further comprising repeating for each KPI of a plurality of KPIs said selecting, said examining, said analyzing, and said identifying to identify a respective dimension for each KPI, said method further comprising: displaying all of said respective dimensions on a dashboard for viewing by a user (see col 1, ln 14-38; the key performance indicators and dimension values are part of reports/dashboards and typically stored in a single table within the same operational database instance).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes reporting values in dashboards.  It would have been obvious to include the dashboards as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Claim 20 (Original)
The combination of HAAS, LIGHT, and HIGH discloses the server system as set forth claim 17.
The combination of HAAS, LIGHT, and HIGH does not specifically disclose, but KAPOOR discloses, wherein said method is performed in a business intelligence (BI) application, operating in conjunction with a data warehouse comprising a schema specifying said plurality of dimensions for said plurality of data points (see col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions), said method further comprising: 
examining said schema to determine said plurality of dimensions and said members for each dimension, whereby said set of dimensions are identified without requiring user input to specify said plurality of dimensions or members therein (see again col 1, ln 14-38; business intelligence and predictive analytics in a data warehouse environment.  A database with key performance indicators and a limited number of dimensions.  A formula is executed to provide a daily history of KPI values qualified by the relevant dimensions).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes executing a formula to provide a history of relevant values and dimensions.  It would have been obvious to include the formula as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  
HAAS does not specifically disclose, but KAPOOR discloses, and repeating for each KPI of a plurality of KPIs said selecting, said examining, said analyzing, and said identifying to identify a respective dimension for each KPI; and displaying all of said respective dimensions on a dashboard for viewing by a user (see col 1, ln 14-38; the key performance indicators and dimension values are part of reports/dashboards and typically stored in a single table within the same operational database instance).
HAAS discloses a method for monitoring dependent metric streams for anomalies.  KAPOOR discloses warehouse based reporting and operational reporting integration that includes reporting values in dashboards.  It would have been obvious to include the dashboards as taught by KAPOOR in the system executing the method of HAAS with the motivation to report on relevant metrics and anomalies in a data stream.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/Primary Examiner, Art Unit 3624